Case 17-05681-LA13        Filed 03/14/19   Entered 03/14/19 16:00:02     Doc 20    Pg. 1 of 1




                             TENTATIVE RULING



                    ISSUED BY JUDGE LOUISE DECARL ADLER



Debtor:        SHERYLON M CLIMAX

Number:        17-05681-LA13



Hearing:       02:00 PM Wednesday, March 20, 2019



Motion:        TRUSTEE'S MOTION TO DISMISS CASE



Motion to Dismiss SUSPENDED ON CONDITIONS.

    1.    Debtor's plan is now over-limit for completion within 60 months. Debtor must
         execute a post-confirmation modification to the plan, increasing plan payments
         to $670.00/mo. in order to bring the plan within the targeted completion date.
         The PCM must be submitted to the trustee within 2 weeks of this hearing.
         Failure to do so will be grounds for the trustee to submit a dismissal order
         without further hearing.

    2. Debtor(s) to make timely plan payments of $ 670.00 /mo. on 3/19, 4/19 and
       5/19/2019. A timely plan payment is one which is posted to the trustee's
       account within 2 weeks of its due date. If debtor(s) makes all increased plan
       payments, this motion will go off calendar and the Ch. 13 case will continue. If
       debtor(s) miss any of the above-stated payments, the trustee may upload an
       order dismissing this case without further hearing.

         If counsel for the debtor is prepared to accept the tentative ruling, s/he should
         inform the trustee and the courtroom deputy and appearances will be excused.
         In that event, a guideline fee will be awarded for services in connection with this
         motion.

 
